

116 HR 2434 IH: Promoting American Government Education Act
U.S. House of Representatives
2019-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2434IN THE HOUSE OF REPRESENTATIVESMay 1, 2019Mr. Rush introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo resume the operation of the page program for the House of Representatives.
	
 1.Short titleThis Act may be cited as the Promoting American Government Education Act or the PAGE Act. 2.Resumption of operation of page program for House of Representatives (a)Resumption of programEffective beginning with the first semester of the first academic year which begins after the appointment of members of the House of Representatives Page Board under subsection (c), the Speaker of the House of Representatives shall provide for the resumption of the operation of the page program for the House of Representatives which was in operation during the One Hundred Tenth Congress.
			(b)Appointment of member of House of Representatives Page Board To represent interests of pages
 (1)In generalSection 2(a) of House Resolution 611, Ninety-seventh Congress, agreed to November 30, 1982, as enacted into permanent law by section 127 of Public Law 97–377 (2 U.S.C. 4912(a)), is amended—
 (A)by striking and at the end of paragraph (3); (B)by redesignating paragraph (4) as paragraph (5); and
 (C)by inserting after paragraph (3) the following new paragraph:  (4)one individual who has expertise in representing the legal interests of minors, such as by serving as a guardian ad litem; and.
 (2)Conforming amendmentSection 2(b) of such Resolution (2 U.S.C. 4912(b)) is amended by striking paragraphs (2) and (3) and inserting paragraphs (2), (3), and (4). (c)Process for appointment of members of Page Board (1)Deadline for appointmentNot later than 90 days after the date of the enactment of this Act, the Speaker and the Minority Leader of the House shall appoint members of the House of Representatives Page Board under section 2 of House Resolution 611, Ninety-seventh Congress, agreed to November 30, 1982, as enacted into permanent law by section 127 of Public Law 97–377 (2 U.S.C. 4912).
 (2)Special rule for appointment of member who was parent of a pageNotwithstanding paragraph (2) of section 2(a) of the House Resolution referred to in paragraph (1) (2 U.S.C. 4912(a)), the Speaker and the Minority Leader may appoint as a member of the House of Representatives Page Board under such paragraph an individual who, at any time prior to the individual’s appointment, was a parent of a page participating in the page program of the House of Representatives.
				